Citation Nr: 0115711	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
rectum.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from March 1967 to February 
1970, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in March 2000 by the 
Department of Veteran's Affairs (VA) Regional Office (RO), 
denying the benefit sought on appeal.  

Entitlement to an evaluation in excess of 10 percent for 
tinnitus will be addressed in the remand section at the end 
of this decision.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
for service connection for adenocarcinoma of the rectum.  

2.  Adenocarcinoma of the rectum was not manifested during 
service or for years thereafter.  

3.  No competent medical evidence has been presented to show 
that the veteran's adenocarcinoma of the rectum is 
etiologically related to any herbicide exposure during his 
active service, or is otherwise causally related to his 
active service.  


CONCLUSION OF LAW

Adenocarcinoma of the rectum was not incurred in or 
aggravated during active service; it may not be presumed to 
have been incurred in service; and it may not be presumed to 
have been caused by Agent Orange exposure during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records contain no complaints 
or findings of any condition which could be related to 
adenocarcinoma of the rectum.  The anus and rectum were 
normal on the separation medical examination in February 
1970.  

The veteran contends that his exposure to herbicides while in 
Vietnam caused adenocarcinoma of the rectum, for which he is 
entitled to service connection.  

The medical evidence includes the report of examination of 
the veteran in March 1998 by Mark S. Clark, M.D., reflecting 
that the rectal examination was normal.  Reports from the 
Genesys Regional Medical Center, dated in May 1999, reflect 
that there was a pathologic diagnosis of well to moderately 
differentiated invasive adenocarcinoma.  

II.  Legal Analysis

It should be noted that during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. With regard to the certified issue, it appears that 
all records identified and available that are relevant to the 
issue on appeal have been obtained.  

Here, the claims file contains the complete medical findings 
necessary to decide the issue.  The availability of 
additional records has not been suggested.  Further, the 
veteran has clearly presented the precise reasons he believes 
he is entitled to service connection.  In light of the above, 
the Board concludes that the veteran has been afforded every 
administrative consideration regarding his claim and that the 
Board's consideration of this issue may proceed.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  Where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a malignancy becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

One of the contentions is that herbicide exposure caused the 
rectal adenocarcinoma.  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) (2000) are met 
even though there is no record of such diseases during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

Under 38 U.S.C.A. § 1116(b)(1) (2000), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the republic 
of Vietnam during the Vietnam era was not warranted for 
certain diseases, including rectal adenocarcinoma.  The 
Secretary cited numerous studies and concluded that, based on 
the available evidence, a positive association did not exist 
between rectal adenocarcinoma and herbicide exposure.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to herbicide agents that were used in Vietnam (See 38 C.F.R. 
§ 3.309(e)), but must also determine whether the disability 
is the result of active service under 38 C.F.R. § 3.303(d).  
In other words, the fact that the illness may not meet the 
requirements of 38 C.F.R. § 3.309 would not in and of itself 
preclude the appellant from establishing service connection 
as he may, in the alternative, establish service connection 
by way of proof of actual direct causation, for example here 
by showing that his exposure to an herbicide during service 
caused adenocarcinoma of the rectum.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d).  

The veteran's service records reflect that he served in the 
Republic of Vietnam during the Vietnam Era.  Although service 
connection may be established for a number of disabilities on 
a presumptive basis as resulting from Agent Orange exposure 
based on service in Vietnam, the veteran's adenocarcinoma of 
the rectum is not among the listed conditions, thus, he may 
not be presumed to have been exposed to Agent Orange during 
service.  McCartt v. West, 12 Vet. App. 164 (1999).  There is 
no medical evidence of record establishing that the veteran's 
adenocarcinoma of the rectum was manifested during service or 
for years thereafter, or that it was caused by exposure to 
Agent Orange, or any other event, during service.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Here, the Board finds that the great preponderance 
of the evidence is against the claim for service connection, 
there is no doubt to be resolved, and the appeal must be 
denied.  


ORDER

Entitlement to service connection for adenocarcinoma of the 
rectum is denied.  


REMAND

The Board finds that the statement of the accredited 
representative, dated April 6, 2001, can be construed as a 
timely notice of disagreement with the RO's decision of March 
2001 that granted service connection for tinnitus and 
assigned a 10 percent disability rating.  See 38 C.F.R. §§ 
20.201, 20.302(a).  Based on the current record, additional 
adjudication and a statement of the case addressing that 
issue is required, and a remand is necessary for this 
purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Although the written arguments include reference to service 
connection for a groin rash, they were made more than a year 
after the veteran was notified of the denial of that claim by 
the RO on March 10, 2000, and further action is not necessary 
on the matter because no timely notice of disagreement was 
filed.  38 C.F.R. § 20.302(a).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should again consider and 
adjudicate the issue of whether the 
veteran is entitled to an increased 
disability rating for tinnitus.  If it is 
denied, the RO should prepare a statement 
of the case to the appellant and his 
representative on the issue.  The 
appellant must be advised of the time 
limit in which he can perfect an appeal 
to the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302(b).  It should be returned to the 
Board only if an appeal is perfected on 
this issue.

The Board intimates no opinion as to the ultimate outcome of 
this matter.  The veteran need take no action until he is 
otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	JOHN L. PRICHARD
Acting Member, Board of Veterans' Appeals



 



